Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 5/9/2022 has been considered.
Claims 1-13 are pending in this application and an action on the merits follows.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al. (U.S. Patent Publication No. 2019/0107548), in view of DeWitte et al. (U.S. Patent Publication No. 2017/0082585).

Regarding claims 1, 12-13, Bohnsack teaches a system for sharing consumable items in a laboratory management system, the system for sharing comprising: a middleware software component controlled by a processor, (All test results and adjustment cycles are recorded and stored by the Software platform, and are available for performance-analytical processes as well as direct reporting and correlation to experimental or assay results. A handheld smart pipette continuously monitors its performance and adjusts dispensing parameters accordingly, so that it always performs within specified tolerances, [79].. The software acquires and aggregates data from most any source to support the ownership, service and usage of all types of liquid-handling devices. The software includes a database for management of the inventory of devices based on machine-readable technology such as bar codes and radio frequency identification (RFID) tags, [87-90]);
a plurality of instruments operatively coupled to the middleware software component by at least one communications network; a consumables database operatively coupled to the middleware software component; (updating a database of information including information associated with an inventory of new and used liquid handlers, [34, 77, 89], 
a selected consumable item configured to be removably installed in a first selected instrument of the plurality of instruments, the selected consumable item used by the first selected instrument to perform tests specified by the laboratory management system, the first selected instrument configured to update status and usage information regarding the selected consumable item; (the Best Practices submodule enables the user to select and view or select and edit information regarding optimal pipette and ALHS configurations, components and usage, [38], Usage of tips and calibration reagent is monitored in real-time and restocked as needed, [108]. updating a database of information including information associated with an inventory of new and used liquid handlers, [34]), the status and usage information includes an identity of the consumable item [331], number of total tests corresponding to the consumable item and the number of tests remaining in the consumable item [48],
the processor configured to store the update status and usage information in the consumables database corresponding to the consumable item; and wherein the consumables database is accessible and sharable by the plurality of instruments, (transmitting and receiving information to and from the one or more liquid handlers and the database associated with operation of the one or more liquid handlers, [34-35];
Bohnsack substantially discloses the claimed invention, however, does not explicitly disclose:
the first selected instrument partially depleting the selected consumable item, forming a partially depleted selected consumable item; wherein the partially depleted selected consumable item is moved from the first selected instrument to a second selected instrument, such that the second selected instrument of the plurality of instruments performs tests using the partially depleted selected consumable item, based on the corresponding updated status and usage information, wherein the updated status and usage information includes a shelf-life expiration of the consumable item and a remaining lifetime of the consumable item since initial opening of the consumable item. Bohnsack teaches module 240 operable by the computing system 100 and configured through programming to enable liquid handler to liquid handler exchanges, most suitable tip determination and scale-up assistance. The inventory management module 210 includes a physical asset tracking and utilization submodule 250 and a reagents and consumables submodule [32].
However, DeWitte teaches data with respect to at least one of a result of the analysis and an identification of the prepared sample is communicated from the sample analysis system to the sample preparation system, [31], the sample analysis system includes a mass spectrometer and is configured to analyze a plurality of samples according to respective assays selected from a database containing a plurality of unique assays. The sample preparation system includes a controller for sequencing the samples for analysis by the sample analysis system.. least one of a target time to result for a sample, a target time to result for a selected assay, a remaining target time to result for a selected assay, a number of samples on-board,  [32].. For example, the information may be used to identify the reagent within the reagent container 52, identify the location of the reagent container 52 within the reagent station 46, identify and/or monitor the quantity of reagent remaining in the reagent container 52, and/or identify the expiration date of the reagent within the reagent container 52., [108], The assay data structure 360 may be a database configured to store information about each type of assay, and in particular reagents or solvents that may be used to prepare a specimen 23, [212], when a number of tests are in queue and the prepared sample would be considered to be more stable than a specimen awaiting preparation, [255], the sample preparation controller, in turn, tracks the levels of each reagent, solvent, and internal standard and/or the use of each reagent, solvent, and/or internal standard to determine when such reagents, solvents, or internal standards are low and/or depleted. As such, when the volume of at least one reagent, solvent, and/or internal standard for use in accordance with the selected assay type is insufficient, [262],  The fluid 1478 will continue to transfer the fluid 1478 from the first fluid container 1474 to the second fluid container 1476 until the weight of the second fluid container 1476 with the fluid 1478 therein reaches a second threshold value, [328], the sample analysis controller continuously updates injection port availability data for all the injection ports of the LC station, [289], 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method as disclosed by Bohnsack to include the system as taught by DeWitte in order to improve the efficiency of the time to result for a variety of different analyte assays, (DeWitte, [0008]).

Regarding claims 2-3, 5-6, Bohnsack teaches the consumable item is a reagent kit or reagent pack, [7, 32], consumables database is part of the middleware software component, [34, 77, 87-90], quality control information relating to the consumable item, and calibration information relating to the consumable item, [85, 88], the status and usage information change dynamically over time as the selected instrument conducts tests, [38, 87, 146, 23-24]. Examiner Notes: Claim 5 repeats some limitations claim 1 which have already been addressed above.

Regarding claim 4, Bohnsack teaches cloud-based database separate and apart from software, [276].

Regarding claim 7, Bohnsack teaches the plurality of instruments are operatively coupled to the middleware software component by an HL7 or an ASTM communication network, ASTM, [47].

Regarding claim 8, Bohnsack teaches ASTM communication networks and legacy instruments, [47].

Regarding claim 9, Bohnsack teaches instrument of the plurality of instruments is operatively coupled to the middleware software component by a communication network using a custom network protocol, [90].

Regarding claim 10, Bohnsack teaches processor stores the status and usage information regarding the consumable item in the consumables database via the communication network using the custom network protocol, [90].  

Regarding claim 11, DeWitte teaches partially depleted consumable item is removed from a first instrument and installed on a second instrument and wherein the second instrument obtains corresponding status and usage information regarding the partially depleted consumable item from the consumables database, and performs further tests using the partially used consumable item, [328].

Response to Arguments
Applicant’s arguments but are moot because the new ground of rejection does not rely on DeWitto reference applied in the prior rejection of record.
Applicant argues that Bohnsack does not teach “middleware software”. Examiner does not agree. Bohnsack teaches All test results and adjustment cycles are recorded and stored by the Software platform, and are available for performance-analytical processes as well as direct reporting and correlation to experimental or assay results. A handheld smart pipette continuously monitors its performance and adjusts dispensing parameters accordingly, so that it always performs within specified tolerances, [79].. The software acquires and aggregates data from most any source to support the ownership, service and usage of all types of liquid-handling devices. The software includes a database for management of the inventory of devices based on machine-readable technology such as bar codes and radio frequency identification (RFID) tags, [87].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/           Patent Examiner, Art Unit 3627                                                                                                                                                                                             

/FLORIAN M ZEENDER/           Supervisory Patent Examiner, Art Unit 3627